Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions

3.	Applicant's election with traverse of Group I in the reply filed on 8-22-22 is acknowledged.  The traversal is on the ground(s) that each of the identified groups of inventions are similar in that they each relate to fishing rods and have similar classifications.  This is not found persuasive because there is a serious search and examination burden as detailed in page 3 lines 3-5 of the restriction requirement dated 3-1-22.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-22-22.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-12 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the pressure pin contacts the line given the wording of the claim. 

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3, 6, 13, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 7,461,476 to Davis.
Referring to claim 1, Davis discloses a fishing rod comprising, a rod body – at 20,26,28,30, a free line cast control and drag mechanism – at 70-96, operatively connected to a proximal end of the rod body – see figure 3, and a line – at 50, operatively threaded through the free line cast control and drag mechanism – see figure 3, and running through a hollow passageway of the rod body – see figure 3, and out a distal end – see figures 1-3.
Referring to claim 3, Davis further discloses the free line cast control and drag mechanism further includes a housing – at 72, including a passageway – see at 76, and/or 80, and/or 85 and/or passageway holding 74 in figures 3-8, extending from a proximal end to a distal end – see figures 3-8, and a top outlet – at top of 85, at 90 and/or at top of portion holding 74 as seen in figures 3-8.
Referring to claim 6, Davis further discloses the passageway is connected to at least one rod receiving compartment – at 76, for receiving a proximal end of the rod body – at 36 – see figure 3.
Referring to claim 13, Davis further discloses the line further includes a floating line stopper at a proximal end – see the lure detailed in column 6 lines 43-60 of Davis.
Referring to claim 24, Davis discloses a fishing rod comprising a hollow rod body – at 20,26,28,30, including a line – at 50, extending therethrough – see figures 1-3, and a free line cast control and drag mechanism – at 70-96, that applies pressure as needed to the line to control movement of the line through the rod body in order to extend the line from the rod body or draw the line back in – see figures 1-3 and drag control detailed in column 6 lines 43-60.
Referring to claim 26, Davis discloses a free line cast control and drag mechanism for use with a fishing rod comprising, a housing – at 72, including a passageway extending from a proximal end to a distal end – see at 76, and/or 80, and/or 85 and/or passageway holding 74 in figures 3-8, for receiving a fishing rod – at 20,26,28,30 – see at 76 in figure 3, and line – at 50 – see figure 3, and a top outlet – see at top of 72, for receiving a push button mechanism – at 77, for applying drag to the line within the passageway – see figures 1-3 and column 6 lines 43-60 where item 77 can be pushed when applying more drag to the device – at 74.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 1 or 3 above.
Referring to claim 2, Davis does not disclose the rod body is made of a material chosen from the group consisting of fiberglass and carbon fiber. However, it would have been obvious to one of ordinary skill in the art to take the device of Davis and make the rod body out of any suitable material including the claimed fiberglass and carbon fiber materials, so as to yield the predictable result of making the rod body both durable and lightweight. 
Referring to claim 4, Davis does not disclose the housing is made of a material chosen from the group consisting of plastic and metal. However, it would have been obvious to one of ordinary skill in the art to take the device of Davis and make the housing out of any suitable material including the claimed plastic and metal materials, so as to yield the predictable result of making the device more durable for repeated use. 
Referring to claim 5, Davis does not disclose the housing is a cylindrical shape. However, it would have been obvious to one of ordinary skill in the art to take the device of Davis and make the housing out of any suitable shape including the claimed cylindrical shape, so as to yield the predictable result of ensuring the device is of sufficient size to hold and protect the drag mechanism as desired. 
Claim(s) 7-12 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 3 or 26 above, and further in view of U.S. Patent No. 5,170,581 to Lyons.
Referring to claims 7 and 27, Davis further discloses the housing further includes a push button – at knob portion of 77,  that activates a pressure pin – at rod portion of 77, that pushes the line – at 50, onto a drag piece – at 74 – see figure 3 and column 6 lines 43-60 detailing drag control on the line and a component – at 78, that prevents the pressure pin – at 77, from pushing/pushing into the line – at 50, until pressure is applied to the button – see figure 3 where item 77 can be pushed when applying more drag to the device – at 74. Davis does not disclose a spring holding the pressure pin. Lyons does disclose a spring – at 90, holding the pressure pin – at – 54, see figures 3-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Davis and add the spring holding the pin as disclosed by Lyons, so as to yield the predictable result of providing a biasing force to the pin to control motion of the pin during use. 
Referring to claim 8, Davis as modified by Lyons further discloses the housing further includes a lock/unlock hole – see hole at the top of the portion of 72 receiving item 74, for disassembly of the free line cast control and drag mechanism – see figure 3 of Davis.
Referring to claim 9, Davis as modified by Lyons further discloses a holding plate – at one of 96, secures the pressure pin – at 77, the spring – at 90 of Lyons, and the drag piece – at 74, inside the housing – see figures 1-8 of Davis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Davis and add the spring holding the pin as disclosed by Lyons, so as to yield the predictable result of providing a biasing force to the pin to control motion of the pin during use.
Referring to claim 10, Davis as modified by Lyons further discloses a lock washer – at 96, surrounding the push button – at 77 – see figure 3 of Davis, for locking the push button and the pressure pin – at 77, in place – see figure 3 of Davis.
Referring to claim 11, Davis as modified by Lyons further discloses a draining hole – at top of 85 and/or 90 of Davis.
Referring to claim 12, Davis as modified by Lyons further discloses an internal housing – at 74,78, that secures the pressure pin – at 77, and the spring – at 90 of Lyons – see figure 3 of Davis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Davis and add the spring holding the pin as disclosed by Lyons, so as to yield the predictable result of providing a biasing force to the pin to control motion of the pin during use.
Referring to claim 28, Davis as modified by Lyons further discloses the housing further includes a lock/unlock hole – see hole at the top of the portion of 72 receiving item 74, for disassembly of the free line cast control and drag mechanism – see figure 3 of Davis, a holding plate – at one of 96, secures the pressure pin – at 77, the spring – at 90 of Lyons, and the drag piece – at 74, inside the housing – see figures 1-8 of Davis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Davis and add the spring holding the pin as disclosed by Lyons, so as to yield the predictable result of providing a biasing force to the pin to control motion of the pin during use. Davis as modified by Lyons further discloses a lock washer – at 96, surrounding the push button – at 77 – see figure 3 of Davis, for locking the push button and the pressure pin – at 77, in place – see figure 3 of Davis, a draining hole – at top of 85 and/or 90 of Davis, an internal housing – at 74,78, that secures the pressure pin – at 77, and the spring – at 90 of Lyons – see figure 3 of Davis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Davis and add the spring holding the pin as disclosed by Lyons, so as to yield the predictable result of providing a biasing force to the pin to control motion of the pin during use. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cite to further show the state of the art with respect to fishing line drag/tension control devices in general:
	U.S. Pat. No. 4,541,197 to LeRoue – shows line tension control device
	U.S. Pat. No. 5,040,323 to Hughes – shows line tension control device
	U.S. Pat. No. 5,381,619 to Watkins – shows line tension control device
	U.S. Pat. No. 5,575,103 to Hare – shows line tension control device
	U.S. Pat. No. 2015/0223438 to Tschantz – shows line tension control device

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643